DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After careful consideration and search of the recited claimed invention, the examiner finds the claimed recitations, positively recited in the independent claims 1, 10, 17, 22 & 27, “quasi-volatile memory” (“QV memory”): firstly, have been clearly defined by the same/current Assignee patent applications filed (i.e., SUNRISE MEMORY CORP); and, secondly, as clearly defined in the present specification (i.e., throughout the specification & also in paragraphs [0007]-[0008], [0046], [0049]-[0056], [0062]-[0065], [0095]-[0096] & [101]) are allowable over the prior art of record when the claimed “quasi-volatile memory” (“QV memory”) are interpreted in accordance with the definition defined in the specification. More specifically, as can be seen from the paragraph [0007] of the specification, the “quasi-volatile memory” (“QV memory”) is clearly defined as:
-------“Thus, a long-felt need exists for a different memory type without the conventional 
power and density limitations. A novel type of memory -- referred to as "quasi-volatile memory" ("QV memory") -- is believed to have an effective performance rivalling DRAMs while having a much higher density. The QV memory is disclosed, for example, in U.S. Patent 10,121,553 ("the '553 Patent"), entitled "Capacitive-coupled Non-volatile Thin-film Transistor NOR Strings in Three-Dimensional Arrays," issued on November 16, 2018. The '553 patent is incorporated herein by reference in its entirety. Like those of a non-volatile memory (NVM), the memory cells of a QV memory each store a data bit as an electric charge in a charge storage material (e.g., ONO). In one instance, a high-capacity QV memory is implemented by 3- dimensional arrays of NOR-type memory strings formed over a semiconductor substrate. Because of the nature of its charge-storage layer, a typical QV memory cell has a much longer data retention time than a DRAM cell and, hence, requires a lower refresh rate than the DRAM cell. For example, a typical DRAM system is designed to be refreshed every 78 microseconds; a QV memory with a comparable effective access performance, however, may be refreshed every 10 minutes. The reduced refresh rate provides the QV memory great advantages in a lower power requirement, a reduced heat dissipation, and a higher memory availability. The memory availability delivers a better host performance”. [emphasis added]---

Consequently, the examiner finds the claimed “quasi-volatile memory” (“QV memory”) in combination with the recited claimed structures of the independent claims 1, 10, 17, 22 & 27 allowable over the prior art when the claimed “quasi-volatile memory” (“QV memory”) are properly interpreted in accordance with the definition of the specification, respectively.
Furthermore, the further limiting dependent claims 2-9, 11-16, 18-21, 23-26, 28-32 are similarly allowable for the reasons of the respective parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181